[DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS
                                                                            FILED
                                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                    ________________________  ELEVENTH CIRCUIT
                                                                       MARCH 19, 2012
                                            No. 11-12203                JOHN LEY
                                      ________________________            CLERK


                                 D.C. Docket No. 5:10-cv-01299-IPJ

CONSULT AMERICA, INC.,
CAREGIVERS OF PENSACOLA, INC.,

llllllllllllllllllllllllllllllllllllllll                         Plaintiffs - Appellants.

                                               versus

MARVIN REX RANKIN, III,
EDD BALCH,
RANKIN-SHELTON-HUNTER, INC.,
WATERCOLOR MANAGEMENT, INC.,
fka Rankin-Shuttleworth, Inc.,
fka Rankin-Rivers, Inc.,
SUNBELT GENERAL AGENCY, INC., et al.,

llllllllllllllllllllllllllllllllllllllll                       Defendants - Appellees.
                                      ________________________

                           Appeal from the United States District Court
                              for the Northern District of Alabama
                                  ________________________

                                           (March 19, 2012)
Before BARKETT and HULL, Circuit Judges, and HUNT,* District Judge.

PER CURIAM:

      ConsultAmerica, Inc. and Caregivers of Pensacola, Inc. appeal the denial of

their motion for relief under Federal Rule of Civil Procedure 60(b)(1).

      Gene Church owns appellants ConsultAmerica, Inc. and Caregivers of

Pensacola, Inc., which operate nursing homes in Alabama and Florida

respectively. In 2000, the insurance agency Rankin-Shelton-Hunter, Inc. (“RSH”)

provided Church insurance for his nursing homes using an offshore insurer named

Bayport Indemnity, Ltd. For eight years, appellants paid the premiums and RSH

settled all claims that the appellants submitted.

      Nonetheless, in 2010, the appellants filed a complaint against RSH and

related parties alleging that Bayport Indemnity, Ltd. was not an actual company

and that the defendants violated the Racketeer Influenced and Corrupt

Organizations Act (“RICO”) and committed state law fraud. See 18 U.S.C. §§

1962(c)-(d). The essence of their claim was that they paid $1.7 million in

premiums to a company that did not exist. However, appellants do not dispute that

every claim submitted to RSH was paid in a timely manner. Based on the payment



      *
          Honorable Willis B. Hunt, Jr., United States District Judge for the Northern District of
          Georgia, sitting by designation.

                                                  2
of claims, the district court dismissed appellants’ complaint finding no injury had

occurred. The district court noted the following additional grounds for dismissal.

The complaint failed to allege: (1) the specific misrepresentations that the

defendants made; (2) a pattern of racketeering activity; (3) agreement between the

entities to engage in the scheme; and (4) timely claims because the appellants had

inquiry notice of the scheme beyond the statutes of limitations.

      The district court’s order was a final judgment and the Court notified the

appellants that the case was closed and updated the docket. The order, however,

contained the phrase “without prejudice.” The appellants seized upon this phrase

and submitted an amended complaint. Prior to this dismissal, the appellants had

not attempted to amend. The district court struck the amended complaint,

explaining that amendment was improper because the case was already closed. By

this date, the appellants could no longer timely appeal the initial dismissal or move

to alter or amend the judgment under Federal Rule of Civil Procedure 59(e).

Attempting to amend the complaint through another avenue, the appellants moved

under Rule 60(b)(1) for relief from the final judgment and claimed that their

mistaken attempt to amend was excusable neglect because they believed that the

dismissal without prejudice invited amendment.

       Rule 60(b)(1) authorizes a court to relieve a party from a final judgment or

                                          3
order upon a showing of “mistake, inadvertence, surprise, or excusable neglect.”

But an “attorney’s misunderstanding of the plain language of a rule cannot

constitute excusable neglect such that a party is relieved of the consequences of

failing to comply with a statutory deadline.” Advanced Estimating System, Inc.

(AES) v. Riney, 130 F.3d 996, 998 (11th Cir. 1997). Even if a movant under Rule

60(b)(1) shows excusable neglect, the party must also demonstrate that the

underlying action probably would have been meritorious. Solaroll Shade and

Shutter Corp., Inc. v. Bio-Energy Systems, Inc., 803 F.2d 1130, 1133 (11th Cir.

1986).

      The district court denied relief and held that the appellants’

misinterpretation of clear legal procedure was not excusable because it was a

mistake of law. Further, the appellants intentionally delayed amending their

complaint even though they were on notice of possible deficiencies once the

defendants filed their motions to dismiss. Even if their mistake was excusable, the

Court held that the proposed amended complaint remained deficient for the

reasons noted in the initial dismissal.

      We find no reversible error. The district court did not abuse its discretion

when it denied the appellants relief from the final judgment under Rule 60(b).

      AFFIRMED.

                                          4